Citation Nr: 9924091	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  93-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for skin, heart, and bowel 
conditions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1944 to August 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1991 RO rating decision that denied service 
connection for status post mitral valve replacement, 
subcutaneous lipomas, and a bowel condition with diarrhea.  
In August 1995, the Board remanded the case to the RO for 
additional development, and the case was returned to the 
Board in 1999.


FINDINGS OF FACT

1.  The veteran did not participate in a radiation risk 
activity while in service and there is no competent evidence 
showing that he was exposed to ionizing radiation while in 
service.

2.  The veteran has not submitted competent (medical) 
evidence linking his skin, heart, and bowel problems, first 
found many years after service, to an incident of service.


CONCLUSION OF LAW

The claims for service connection for skin, heart, and bowel 
conditions are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims for service 
connection for skin, heart, and bowel conditions  are 
plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claims.  Murphy at 81.  "The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")" has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where a malignant tumor or cardiovascular renal disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of active service, it shall be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1998) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test or the 
occupation of Hiroshima or Nagasaki, Japan at the end of 
World War II.  38 C.F.R. § 3.309(d)(3)(ii).  Other 
"radiogenic" diseases, such as any form of cancer, listed 
under 38 C.F.R. § 3.311(b)(2), as amended by 63 Fed. Reg. 
50993-50995 (Sept. 24, 1998) found 5 years or more after 
service in an ionizing radiation exposed veteran may be 
service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
For the purposes of "radiogenic" diseases found in 
38 C.F.R. § 3.311(b)(2), bone cancer must become manifest 
within 30 years after exposure; leukemia may become manifest 
at any time after exposure; and posterior subcapsular 
cataracts must become manifest 6 months or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

A review of the evidence reveals that service connection has 
not been granted for any of the veteran's disabilities.  The 
service medical records do not show that the veteran was 
treated for skin, heart or bowel problems, and the report of 
his medical examination for separation from service is 
negative for such conditions.

The post-service medical records do not demonstrate the 
presence of any skin, heart or bowel problems before the 
1980's.  A private medical report of laboratory analysis of 
skin from the tip of the veteran's nose in November 1981 
reveals that he had basal cell carcinoma.  Private medical 
reports of the veteran's treatment in the mid 1980's, show 
that subacute bacterial endocarditis with right intra 
articular hemorrhage and acute cerebral vascular accident 
secondary to the subacute bacterial endocarditis, was 
diagnosed in 1984, and that he underwent catheterization and 
status post mitral valve replacement because of marked mitral 
insufficiency.  A report of the veteran's VA medical 
examination in July 1991, indicates the presence of a 
functional bowel disorder.  Private and VA medical reports 
indicate the presence of lipomas in the early 1990's, and a 
private medical report shows that the veteran underwent 
excision of a lipomatous mass of the right low back and of a 
mass of the right upper buttocks in 1992.  The post-service 
medical records do not link the veteran's skin, heart, and 
bowel conditions to an incident of service.  A claim is not 
well grounded where there is no medical evidence showing a 
nexus between a current disability and service.  Caluza, 7 
Vet. App. 498.

A report from Bernard J. Imrich, M.D., dated in November 
1995, notes that he treated the veteran for various 
conditions since 1984, and that the veteran gave a history of 
exposure to ionizing radiation and that he had various 
medical problems, including diarrhea, after this exposure.  
Dr. Imrich noted that the veteran had a basal cell carcinoma 
on the tip of his nose in 1981, and that he could not rule 
out the a link between the veteran's medical problems and 
exposure to ionizing radiation in service.  The opinion of 
Dr. Imrich indicating a possible relationship between the 
veteran's medical problems and exposure to ionizing radiation 
is equivocal as the opposite is equally true.  Hence, this 
evidence does not establish a link between the veteran's 
medical conditions and exposure to ionizing radiation in 
service.  Tirpak, 2 Vet. App. 609.  

Moreover, the Board observes that there is no official 
documentation of the veteran's exposure to ionizing radiation 
while in service.  In this regard, a service department 
letter dated in August 1998, reflects that there were no 
service dosimetry records found concerning the veteran.  
Furthermore, a letter from the Defense Department dated in 
November 1998, revealed that the veteran's service records 
showed the veteran arrived at Sasebo, Japan, on March 18, 
1946, and that he departed Sasebo on June 24, 1946, for 
Norfolk, Virginia.  Also, it was noted that Sasebo is 
approximately 30 miles from Nagasaki and 150 miles from 
Hiroshima, and that available service records placed him no 
closer to these areas.  Under the circumstances, the veteran 
is not considered a radiation-exposed veteran based on 
occupation of Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(ii)(B) and (d)(3)(vi).  Nor does the 
evidence show the presence of a disease specific to 
radiation-exposed veterans under 38 C.F.R. § 3.309(d).  While 
the evidence indicates the presence of basal cell carcinoma 
in 1981 and this disease is a radiogenic disease listed under 
38 C.F.R. § 3.311(b)(2), since there is no competent evidence 
showing that the veteran was exposed to ionizing radiation 
while in service, "it shall not be determined that a disease 
has resulted from exposure to ionizing radiation under such 
circumstances."  38 C.F.R. § 3.311(b)(1)(iii).  

Simply put, there is no evidence of the veteran's exposure to 
ionizing radiation while in service other than his own 
statements.  The veteran's lay statements and testimony to 
the effect that he was exposed to ionizing radiation in 
service that caused the conditions being considered in this 
appeal are insufficient to support a claim for disability 
based on medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the veteran's statements as to the 
presence of medical problems in service may be proof of the 
presence of those problems in service under the provisions of 
38 U.S.C.A. § 1154(b) (West 1991), (which concern standards 
of proof for combat veterans), this evidence is not 
considered proof of the veteran's exposure to ionizing 
radiation, because the evidence does not show that this 
technical matter is within the range of the veteran's 
knowledge.  

In this case, there is no competent evidence showing that the 
veteran is a radiation-exposed veteran by participation in a 
radiation-risk activity in service or showing that he was 
otherwise exposed to ionizing radiation while in service.  
Nor is there competent (medical) evidence linking his skin, 
heart, and bowel conditions, first found many years after 
service, to an incident of service.  Hence, the claims for 
service connection for these conditions are not plausible, 
and they are denied as not well grounded.


ORDER

The claims for service connection for skin, heart, and bowel 
conditions are denied.  


REMAND

A statement from the veteran's representative dated in April 
1996 constitutes a notice of disagreement with the March 19, 
1996 RO rating decision, denying service connection for 
laceration of the right little finger and burns of the hands.  
In April 1996, the RO notified the veteran's representative 
that this statement was not accepted as notice of 
disagreement with the March 18, 1996, RO deferred rating 
decision.  Since, however, the representative's statement 
specifically refers to issues listed in the March 19, 1996, 
RO rating decision, these issues should be made subjects of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board 
may not address these issues until the veteran has been sent 
a statement of the case, and he has submitted a timely 
substantive appeal.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

The RO should send the veteran and his 
representative a statement of the case 
that addresses the issues of service 
connection for laceration of the right 
little finger and burns of the hands.  
The veteran and his representative should 
also be advised that if the veteran 
wishes the Board to address any of those 
claims, he must submit a timely 
substantive appeal regarding them.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals







